Citation Nr: 1434400	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's petition to reopen his claim for service connection for type II diabetes mellitus, on the basis that new and material evidence had not been submitted.

In June 2011, the Board remanded the Veteran's claim so he could be afforded a videoconference hearing.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge of the Board.  A transcript of that hearing has been associated with the claims file.

In a January 2012 decision/remand, the Board granted the Veteran's petition to reopen this claim, but remanded the underlying claim for service connection for further development and consideration.


FINDINGS OF FACT


1. The Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to herbicides such as Agent Orange.
 
2. The Veteran did not have actual exposure to herbicides such as Agent Orange during service.
 
3. The Veteran's type II diabetes mellitus did not manifest until many years after service and is not related to a disease, injury, or event in service.


CONCLUSION OF LAW

Entitlement to service connection for type II diabetes mellitus is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

March 2009 and January 2012 letters provided all notice required under the VCAA, including informing the Veteran of the elements of service connection and his and VA's respective responsibilities for obtaining evidence in support of the claim.  The March 2009 letter also notified him of the requirements for establishing eligibility for the presumption of exposure to herbicides based on Vietnam service.  The March 2009 letter, in particular, was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel records, VA and private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, further development is not required.  

The claim was remanded in January 2012 to obtain the Veteran's service personnel records, to request verification of his brother's period of service and any service personnel records regarding his location in September 1968, to request additional records from McLeod Medical Center, to provide the Veteran VCAA notice regarding the reopened claim, and to obtain additional VA treatment records.  As indicated above, the Veteran was provided relevant VCAA notice in January 2012.  His service personnel records, as well as the pertinent service personnel records pertaining to his brother's location in September 1968, have been associated with the claims file.  The identified VA treatment records have been uploaded to the Veteran's Virtual VA e-folder.  

In the January 2012 VCAA letter, the Appeals Management Center (AMC) noted that the Veteran's representative had reported that he received treatment at the McLeod Medical Center, and asked the Veteran to complete and return a VA Form 21-4142 for each non-VA doctor.  While the Veteran returned releases for two private physicians (whose records were subsequently requested and have been associated with the claims file), he did not return a VA Form 21-4142 regarding additional treatment at McLeod Medical Center.  He indicated in a February 2012 VCAA notice response that he had no other information or evidence to provide.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for additional treatment records from McLeod Medical Center; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

In light of the above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has reported that he served on the U.S.S. Hancock off the coast of Vietnam, and that he could see land from the ship.  Based on this information, the RO associated with the file a memorandum from the Army and Joint Services Records Research Center (JSRRC) stating that the JSRRC could find no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC further stated that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The JSRRC concluded that there was no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.

Based on the JSRRC memorandum, further verification of the Veteran's alleged herbicide exposure was not warranted.  The Veteran later testified that he took 4.5 days of leave and went to Saigon with his brother, who was also on the U.S.S. Hancock.  He also reported flying on a helicopter from the U.S.S. Hancock to Saigon to pick up mail.  However, he acknowledged that he did not have any documentation to confirm these trips or his presence on the landmass of Vietnam.  The Board has made efforts to help the Veteran obtain documentation of trips to Vietnam, including remanding his claim in January 2012.  The Board finds that all efforts to obtain the needed information have been exhausted, and that that the duty to assist has been satisfied with regard to attempting to verify the Veteran's alleged herbicide exposure. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination or opinion is not necessary to decide this claim.  There is no indication that the Veteran's diabetes mellitus, which did not manifest until many years after his separation from service, is related to service.  The evidence shows that the Veteran did not have exposure to herbicide agents during active service, and there is no other basis to support a relationship to service.  While competent evidence is not required, the Veteran's mere statement that he has diabetes mellitus due to exposure to herbicides, without any actual proof of such exposure, is not sufficient to rise to an indication of such a relationship absent any apparent connection between the two.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  Thus, an examination is not warranted.  See McLendon, 20 Vet. App. at 83.

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Acting Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant, 23 Vet. App. at 493-94.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Certain diseases associated with exposure to herbicide agents, including diabetes mellitus, type II, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that such exposure is established.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board finds that the presumption of herbicide exposure based on service in Vietnam does not apply in this case, as the Veteran did not have active service in Vietnam.  Under VA law, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.313(a) (2013); Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) (upholding VA's interpretation of the regulations as requiring that a veteran must actually have been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); see also VAOPGCPREC 27-97 (July 23, 1997).  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not by itself constitute service in the Republic of Vietnam.  Haas, 525 F.3d at 1193, 1197; VAOPGCPREC 27-97.

The Veteran served aboard the U.S.S. Hancock during the Vietnam Era, according to his service personnel records.  These service personnel records also report 10 days of service on the U.S.S. Rainier in August 1968.  A May 2002 response from the National Personnel Records Center (NPRC) regarding a request for the dates of the Veteran's Vietnam service reports that the Veteran had Vietnam service "while on board the U.S.S. Hancock and then embarked on board the attack carrier Air Wing 21 from August 1, 1968 to February 22, 1969 as a member of the task force 77, and from December 28, 1968 to March 27, 1970 while assigned to the U.S.S. Hancock."  In April 2009, the NPRC responded to a request to furnish the dates of the Veteran's service in Vietnam, stating that it was unable to determine whether or not the Veteran served in the Republic of Vietnam.  The NPRC reported that he served on the U.S.S. Hancock which was in the official waters of Vietnam on various dates between September 1968 and March 1970; however, the record provided no conclusive proof of in-country service.  

There is, however, no evidence that the U.S.S. Hancock ever docked along the coast of Vietnam or was otherwise exposed to herbicides.  Neither the U.S.S. Hancock nor the U.S.S. Rainier is on an official list of ships exposed to Agent Orange.  In the memorandum discussed above, the JSRRC stated that in the course of its research efforts, it reviewed numerous official military documents, ship's histories, and deck logs, among other sources of information related to Navy and Coast Guard ships and use of tactical herbicide agents such as Agent Orange, and to date had found no evidence that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Thus, the Veteran's service aboard the U.S.S. Hancock in the official waters of Vietnam does not itself establish exposure to herbicide agents.  See id.

In March 2009, the Veteran reported that, during service, he worked on the flight deck handling planes going and coming from Vietnam; he was on the U.S.S. Ranger, a supply ship which carried supplies to and received supplies from Vietnam; and he went to Vietnam on two occasions by helicopter, although he did not have proof of this.  He added that he handled mail going from and coming to the ship.  During the September 2011 hearing, the Veteran, via his representative, indicated that he was in the waters offshore of Vietnam from August 31, 1968 to March 26, 1968 on the U.S.S. Hancock.  The Veteran testified that he and his brother took 4.5 days of leave from September 1 to 5, 1968, to Saigon.  In support of his contentions, the Veteran submitted a copy of his service personnel leave record.  During the hearing, the Veteran also reported flying a helicopter to Saigon for mail delivery on one occasion.  

Despite the Veteran's assertions, a review of the pertinent records does not verify his reported service in Vietnam.  In this regard, his service personnel records make no mention of service on the U.S.S. Ranger, nor do they corroborate his report of flying to Vietnam in conjunction with mail delivery.  While his personnel leave record indicates that 4.5 days of leave were credited on September 1, 1968, it is unclear whether this amount of leave was taken on that date or was credited.  In an attempt to corroborate the Veteran's report of visiting Vietnam with his brother during a period of 4.5 days of leave taken in September 1968, his brother's pertinent records, including his service personnel leave record were obtained.  These records verify that he also served on the U.S.S. Hancock; however, they show that -2 days of leave was credited on September 1, 1968.  Even if this were interpreted as showing 2 days of leave taken, this is inconsistent with the Veteran's testimony that he and his brother took 4.5 days of leave together.  Accordingly, these records do not corroborate the report of visiting Vietnam in September 1968, rather, the inconsisteny in the personnel leave records calls into question the credibility of the report of the Veteran and his brother taking 4.5 days of leave together.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

There is no other evidence that the Veteran served in the Republic of Vietnam.  His DD 214 shows that he received the Vietnam Service Medal (VSM) and Republic of Vietnam Campaign Medal; however, receipt of these medals, alone cannot be used to establish service in Vietnam, as these medals were awarded to personnel who served in-country and outside of Vietnam in direct combat support.  See Haas, 525 F.3d at 1196; see also Department of Defense (DoD) Instruction 1348.33-M, Manual of Military Decorations and Awards (Sept. 1996).  Thus, the fact that the Veteran received these medals does not establish that he served in the Republic of Vietnam for purposes of the herbicide exposure presumption.

The Veteran's service personnel records do not show service in Vietnam, and his service treatment records do not include entries from Vietnam or other indications of presence in Vietnam.  Although the Veteran has testified to being on the landmass of Vietnam twice, the Board finds that the preponderance of the evidence shows that the Veteran did not serve in the Republic of Vietnam, or step foot in Vietnam.

There is no evidence of actual exposure to herbicide agents.  The Veteran stated he had exposure due to his service on the U.S.S. Hancock and due to stepping foot in Saigon twice.  As noted previously, though, the Board finds that he was not in Vietnam, and the JSRRC memorandum states that its comprehensive research lead to the conclusion that herbicide agents were not used or stored on Navy ships.  This memorandum constitutes probative evidence weighing against a finding that he was exposed to herbicides while on the U.S.S. Hancock.

As regards his assertion that he handled planes going to and coming from Vietnam and handled mail going from and coming to the ship, in the above discussed memorandum, the JSRRC stated that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Accordingly, in-service herbicide exposure based on handling planes or mail cannot be established.  

The Board notes that the Veteran has testified to being able to see landmass while stationed on the U.S.S. Hancock, presumably suggesting that air sprayed with Agent Orange may have drifted over his ship.  However, the Veteran does not have a medical or scientific background and thus is considered a lay person in the fields of science and medicine.  Thus, as he does not have appropriate expertise, his lay statement does not constitute competent evidence as to whether he was exposed to herbicides in this manner, as this is a complex determination not amenable to lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, it does not support his claim.  See Id.  Moreover, the mere possibility that winds from Vietnam reached his ship, and that such winds brought air contaminated with herbicide agents in sufficient quantities to amount to meaningful exposure is too speculative to warrant application of the benefit-of-the-doubt rule.  See 38 C.F.R. § 3.102 (providing, in pertinent part, that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility").

The Board notes that the Veteran's private doctor submitted a statement dated October 2011 stating that the Veteran had diabetes for many years, he had extensive exposure to Agent Orange while serving overseas during the Vietnam War, he has no family history of diabetes and no other risk factors, and the Veteran and his wife believe his diabetes is due to Agent Orange exposure.  However, the doctor's letter is largely predicated on his belief that the Veteran had extensive exposure to Agent Orange, which the Board does not find to be true.

Accordingly, the preponderance of the evidence shows that the Veteran was not exposed to herbicide agents, including Agent Orange, during active service.  Therefore, service connection for diabetes is not warranted on a presumptive basis as due to herbicide exposure under 38 C.F.R. § 3.309(e), and direct service connection is also not warranted based on herbicide exposure.

The Veteran has not argued that his diabetes may otherwise be related to service.  The service treatment records do not show evidence of diabetes, and there is no evidence of diabetes until approximately 1990, so many years after service.  The Veteran does not allege that his diabetes manifested in service or within one year of separation.  Thus, service connection is not warranted on a presumptive basis for diabetes as a VA-defined chronic disease that manifested to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection is also not warranted for diabetes as a chronic disease based on a chronicity in service or a continuity of symptoms after service, since there is no evidence of diabetes until approximately twenty years after the Veteran's service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

Finally, the preponderance of the evidence weighs against an in-service disease, injury, or event relevant to the subsequent onset of diabetes.  The Veteran has not testified to any in-service event that could have led to his diabetes mellitus other than his unsubstantiated belief that he was exposed to herbicides.  The preponderance of the evidence also weighs against a nexus to service given the long period of time that elapsed between service and the manifestation of diabetes.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Shedden elements are not satisfied, and therefore service connection on a direct basis is not warranted.  Shedden, 381 F.3d at 1166-67 ; 38 C.F.R. § 3.303(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes mellitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.



____________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


